COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



KATHLEEN PERUSSE,
 
                           Appellant,

v.

MICHAEL PERUSSE,

                            Appellee.

§

§

§

§

§

No. 08-05-00025-CV

Appeal from the

199th District Court

of Collin County, Texas

(TC# 199-51562-04)




MEMORANDUM OPINION

           Pending before the Court is the parties’ joint motion to set aside the judgment and
remand this case to the trial court pursuant to Tex. R. App. P. 42.1(a)(2), which states:
(a) On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:

.    .    .
 
(2) By Agreement.  In accordance with an agreement signed by the parties or
their attorneys and filed with the clerk, the court may:

                                 (A) render judgment effectuating the parties’ agreements;
 
(B) set aside the trial court’s judgment without regard to the merits and
remand the case to the trial court for rendition of judgment in
accordance with the agreements; . . . .

           The Appellant and Appellee have complied with the requirements of Rule 42.1(a)(2).
The parties have requested that the Court grant their motion to set aside the trial court
judgment and remand this case for the purpose of allowing the trial court to sign and enter
a judgment in conformance with the settlement agreement entered into by the parties.  The
Court has considered this cause on the parties’ motion and concludes the motion should be
granted and the trial court’s judgment be vacated and the cause be remanded to the trial court
for rendition of judgment in accordance with the parties’ agreement.  We therefore set aside
the judgment of the trial court and remand the case for further proceedings as appropriate. 

                                                                  RICHARD BARAJAS, Chief Justice
April 28, 2005

Before Barajas, C.J., McClure, and Chew, JJ.